EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:

1. An interval control valve, comprising: a tubular housing, the tubular housing having one or more openings extending there through; a sliding sleeve positioned within the tubular housing, the sliding sleeve configured to move between a closed position closing a fluid path between the one or more opening and an interior of the tubular housing, and an open position opening the fluid path between the one or more openings and the interior of the tubular housing; a tubular overlapping with the sliding sleeve, the sliding sleeve and the tubular defining an overlapping space; and an expanded metal joint located in at least a portion of the overlapping space, the expanded metal joint comprising a metal that has expanded in response to hydrolysis.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming an interval control valve (1700). The  interval control valve (1700) has a tubular housing (1710). The tubular housing having one or more openings (1720) extending there through. A sliding sleeve (1730) positioned within the tubular. The sliding sleeve (1730) configured to move between an opened and closed position which can stop or allow fluid flow through the one or more openings (1720).  The novel feature of the invention is the interval control valve includes a tubular (1740) overlapping with the sliding sleeve. The sliding sleeve and the tubular defining an overlapping space, and an expanded metal joint (1750) located in at least a portion of the overlapping space.  The expanded metal joint comprising a metal that has expanded in response to hydrolysis. 
Watson et al. PG Pub. 2014/0284058 (Watson) is similar to the claimed invention Watson teaches a fracture port tool (10).  The fracture port tool (10) has housing (20), an array of ports (23, 25) and a sliding sleeve (40). The sliding sleeve (40) is actuated to uncover the ports allowing fluid flow through the ports.   However Watson does not teach a tubular overlapping with the sliding sleeve with an overlapping space, and an expanded metal joint located in at least a portion of the overlapping space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676